PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
Joshua C. Hight, et al
Application No. 17/495,068
Filed: 6 Oct 2021
For: DUAL COLUMN SURGICAL TABLE HAVING A SINGLE-HANDLE UNLOCK FOR TABLE ROTATION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed July 22, 2022 under 37 CFR 1.313(c)(2), to withdraw the above-identified application from issue after payment of the issue fee.

The petition is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination).  See 37 CFR 1.313(c)(2).

Petitioner is advised that the issue fee paid on July 7, 2022 in the above-identified application cannot be refunded.  If, however, the above-identified application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

Telephone inquiries should be directed to Irvin Dingle at (571) 272-3210.  

This matter is being referred to Technology Center AU 3619 for processing of the Request for Continued Examination under 37 CFR 1.114 and for consideration of the concurrently filed Information Disclosure Statement (IDS).


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions




    
        
            
    

    
        1  The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Issue Fee Transmittal Form PTOL-85(b), which includes the following language thereon:  Commissioner for Patents is requested to apply the Issue Fee and Publication Fee (if any) or re-apply any previously paid issue fee to the application identified above.  Petitioner is advised that, whether a fee is indicated as being due or not, the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment. Note the language in bold text on the first page of the Notice of Allowance and Fee(s) Due (PTOL-85).